Citation Nr: 1424285	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  07-39 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease at L5-S1, with herniated nucleus pulposus at L4-5 and herniation of disc at L3-4.

2.  Entitlement to a rating in excess of 10 percent for radiculopathy, right lower extremity.

3.  Entitlement to a separate compensable rating for radiculopathy, left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a decision dated in November 2011, the Board restored a 20 percent evaluation for the Veteran's service-connected low back disability, and remanded the issues of entitlement to increased ratings for the low back disability and right lower extremity radiculopathy, as well as entitlement to a TDIU rating.  The appeal was again remanded in December 2013.  

In a memorandum dated in February 2014, the Appeals Management Center referred the issue of entitlement to service connection for radiculopathy of the left lower extremity to the RO for adjudication.  However, as discussed below, the schedular criteria for evaluating spinal conditions require that neurological manifestations are to be separately rated.  Therefore, the Board may address the matter of the separate rating in the first instance.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Degenerative disc disease at L5-S1, with herniated nucleus pulposus at L4-5 and herniation of disc at L3-4, is manifested by range of flexion to 60 degrees or more, without incapacitating episodes, ankylosis, or additional functional impairment caused by pain; there have been no identifiable time periods during which manifestations of greater severity have been shown during the pendency of the claim.  

2.  Bed rest has not been prescribed to treat the Veteran's back disability.

2.  Radiculopathy of the right lower extremity is manifested by intermittent pain, paresthesias, and mild weakness, without atrophy, muscle wasting, or other evidence of more than mild incomplete paralysis.  

3.  Radiculopathy of the left lower extremity is manifested by moderate intermittent pain, paresthesias, and weakness, without atrophy, muscle wasting, or other evidence of more than moderate incomplete paralysis.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a service-connected degenerative disc disease at L5-S1, with herniated nucleus pulposus at L4-5 and herniation of disc at L3-4, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).    

2.  The criteria for an evaluation in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.124a, Diagnostic Code 8520 (2013). 

3.  The criteria for an evaluation of 20 percent for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in August 2006, the RO advised the claimant of the information necessary to substantiate the claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records and statements of personal observations from other individuals.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He was also provided with information regarding effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

He was informed of the evidence necessary to establish a TDIU claim in April 2012, as well as of his and VA's respective obligations for obtaining different types of evidence.  At the same time, he was provided with blank forms for a TDIU application (VA Form 21-8940) and for employment information, to be completed by his current or prior employer (VA Form 21-4192).  Thus, the duty to notify has been satisfied.

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained, as have VA treatment records.  Private treatment records identified by the Veteran were obtained.    

Pursuant to the November 2011 Board remand, the Veteran was provided an examination in January 2012, with an addendum obtained in March 2012.  The examination, in conjunction with the other evidence of record, describes the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Pursuant to both remands, the VA treatment records dated from October 2007 to February 2014 were obtained.  Thus, as to the issues decided herein, there has been compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (claimant is entitled to substantial compliance with the Board's remand directives).  

All necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. Bernard v. Brown, 4 Vet. App. 384 (1993). Neither the appellant nor his representative has identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

The Veteran contends that his service-connected low back disability, to include associated lumbar radiculopathy in the lower extremities, is more disabling than reflected by the current 30 percent combined evaluation.  He states that due to the severity of his back condition, he had to resign his position as a correction officer.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Briefly, the evidence reflects that in January 2004, the Veteran underwent right sided L3-L4 hemi-laminectomy, discectomy, and foraminotomy, for herniated nucleus pulposus, L3-L4, right.  Although he initially showed improvement, by March 2004, he was noted to be having more pain in his right buttock.  He continued to complain of low back pain and radiculopathy.  On a VA examination in September 2005, the Veteran said he was employed by the Department of Corrections and stated that he had significant problems performing the required duties at work secondary to his low back pain.  The diagnoses at that time were lumbar radiculopathy, failed back surgery syndrome, with re-herniation of disk at L3-L4, herniated nucleus pulposus at L4-L5, and degenerative disc disease at L5-S1.  The Veteran continued working, although he continued to have pain and spasm in his back.  However, in August 2006, he sustained an on-the-job injury, as the result of an altercation with an inmate.  In September 2006, he underwent back surgery again, due to his recurrent right lower extremity radicular pain, and MRI evidence of a recurrent right L3-L4 herniated nucleus pulposus.  He was awarded a VA temporary total convalescent rating for that surgery for the period from September 26, 2006, to December 1, 2006.  Again, although he initially reported resolution of his radicular pain, he began experiencing more back pain, and, eventually, radicular pain as well.  VA examinations in January 2007 and January 2012, as well as numerous VA outpatient treatment records, reflect that since January 2007, the Veteran has continued to complain of low back pain, as well as radiculopathy in the lower extremities.  He has been seen on multiple occasions for acute flare-ups of symptoms of his low back condition, including radiculopathy.  The low back and associated radiculopathy are discussed separately below.


Low Back Disability 

Intervertebral disc syndrome may be rated based on a general formula for rating spine conditions, or based on incapacitating episodes, whichever result in the higher evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  

When rated based on incapacitating episodes, different ratings are assigned based on the number and duration of incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  On the VA examinations in September 2005, and January 2007, the Veteran stated that he had had no incapacitating episodes during the past 12 months.  On the January 2012 VA examination, the Veteran said he had experienced less than one week of incapacitating episodes during the previous 12 months.  Although the Veteran sought treatment on numerous occasions during a flare-up of his back condition, the treatment records do not show incapacitating episodes, such that bed rest was prescribed.  When rated based on incapacitating episodes, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.  Inasmuch as of the Veterans symptoms would not warrant even a 10 percent rating under these criteria, rating based on incapacitating episodes is not indicated.  

Therefore, the rating will be considered based on the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243.  As pertinent to the thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted.  Id.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

The Veteran is currently in receipt of a 20 percent rating for his low back disability.  For a higher rating under the general formula, his symptoms must more closely approximate forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.7 (Where there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.).  "Ankylosis" is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  

There is no evidence of ankylosis of the thoracolumbar spine, and the evidence shows only one occasion on which the Veteran had limitation of motion to 30 degrees or less, and this occasion resulted from an on-the-job injury.  Specifically, private medical records from Tabor Orthopedics dated in August 2006 report that several days earlier, the Veteran had been in an altercation with an inmate while on his job as a corrections officer, which, when another officer attempted to assist, resulted in a pile-up.  The Veteran said he had fallen on his right buttock and hip area, and felt pain radiating to his foot.  On examination, there was marked spasm and left lumbar scoliosis, with considerable list.  Forward flexion was limited to 20 to 30 degrees.  However, by the time of a VA examination the following month, in September 2006, the Veteran was able to flex forward to 80 degrees, and there was minimal pain associated with range of motion.  By this time, there was only mild loss of lordosis, consistent with spasms of the back.  Thus, the Board finds that the limitation of motion shown in August 2006, which resulted from an intercurrent injury, was not reflective of an identifiable increase the severity of the service-connected back disability.  Within a month, his symptoms had considerably resolved, in particular, forward flexion had increased by 50 to 60 degrees, to 80 degrees.

Later in September 2006, the Veteran again underwent a discectomy secondary to recurrent L3-4 herniated nucleus pulposus.  This right sided herniated disc had also been shown on an MRI in June 2006, prior to the August 2006 injury, and, thus, cannot be considered to be due to the on-the-job injury.  

The remainder of the records show forward flexion substantially in excess of 30 degrees.  On a VA examination in September 2005, flexion was to 75 degrees.  As noted, flexion was to 80 degrees in September 2006.  Forward flexion was to 90 degrees on a VA examination in January 2007.  Outpatient treatment records in July 2007 revealed mildly limited range of motion, and on a VA examination in January 2012, forward flexion was to 60 degrees.  

Although the January 2012 examination noted muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, such symptomatology is expressly contemplated by the 20 percent rating currently in effect.  Moreover, later the same day of the January 2012 VA examination, the Veteran sought treatment for back pain which had been worsening for the past few days, and he indicated that he was having a flare up of pain.  As such, the examination performed during a flare up disclosed range of motion substantially in excess of the 30 degrees contemplated for a higher rating.  In sum, the evidence does not show limitation of forward flexion to 30 degrees or less for an identifiable time period, or ankylosis involving the lumbosacral spine, including during flare-ups.  Thus, the Veteran's symptoms into not more closely approximate the criteria for a higher rating of 40 percent, and a staged rating is not warranted.  

The general formula rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Codes 5235-5243.  Nevertheless, when evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, however, the Veteran is already in receipt of more than the minimum compensable rating.

The January 2012 VA examination report includes range of motion testing indicating forward flexion to 60 degrees with objective evidence of painful motion at 5 degrees.  The Veteran's representative contends that the Veteran experiences functional loss due to pain beginning at 5 degrees, and, therefore, a 40 percent rating is warranted under DeLuca.  The representative points to the January 2012 VA examination report of forward flexion to 60 degrees with objective evidence of painful motion at 5 degrees, and the examiner's assessment that the Veteran's condition results in functional loss and/or functional impairment that includes less movement than normal, excess fatigability, pain on movement, abnormal gait, and an abnormal spinal contour.  It is argued that the Veteran experiences functional loss due to pain beginning at 5 degrees, and, therefore, that a rating of 40 percent is warranted in consideration of the Deluca criteria.

However, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Rather, pain must cause a functional loss.  Id.  The January 2012 examiner reported that the Veteran's condition results in functional loss and/or functional impairment that includes less movement than normal, excess fatigability, pain on movement, abnormal gait, and an abnormal spinal contour.  However, on examination, the Veteran was able to flex forward to 60 degrees, which is less movement than normal, but still contemplated by the 20 percent rating in effect.  Likewise, an abnormal spinal contour is contemplated by a 20 percent rating, as discussed above.  Although the Veteran experienced pain beginning at 5 degrees, he was nevertheless able to flex to 60 degrees, and, significantly, there was no additional limitation of motion on repetitive motion.  Thus, his range of motion was not functionally limited to less than 60 degrees.  Although he also had excess fatigability, he did not exhibit weakened movement, incoordination, deformity, or atrophy of disuse.  An abnormal gait was noted, but absent were instability of station, or interference with sitting, standing, or weight-bearing.  Moreover, this examination was conducted during a flare-up.  
 
The remainder of the evidence also demonstrates that although the Veteran has complained of back pain on numerous occasions, including during flare-ups, objective findings have not shown symptomatology more closely approximating the criteria for a 40 percent rating.  For example, on the January 2007 VA examination, the Veteran complained of decreased activities of daily living, significant weakness in his back, and fatigability, limitation of repetition, and lack of endurance.  However, at that time, he had 90 degrees of lumbar flexion, as well as 30 degrees of extension, right and left lateral flexion, and right and left lateral rotation.  Although he had a mild muscle spasm, he appeared to be in a minimal amount of pain with movement.  Moreover, there was no change in range of motion following repetitive bending exercises.  In September 2011, he presented with a one-week history of worsening low back pain over the past week, but on examination, he had no spinal deformities or increase in muscle tone.  He had a normal gait, station, muscle tone, and strength.  The diagnosis was low back pain, chronic, with acute flare.  In October 2013, he complained of flares of sciatica over the past few months occurring at least monthly.  It were no spinal deformities, the spine was with normal alignment, no deformity, or point tenderness.  The diagnosis was chronic low back pain with mild exacerbation.  

An MRI in July 2008 disclosed postoperative changes on the right side at L3-L4, with no evidence of re-herniation.  There was degenerative disc disease and possible mild broad-based herniated disc on the left at L5-S1.  A CT scan in November 2010 was noted to show similar findings to the July 2008 MRI.  X-rays in November 2013 showed minor degenerative changes.  Thus, these findings do not reflect a progression in the Veteran's spinal disability.

In October 2006, three correction officer coworkers wrote letters describing their observations of the Veterans inability to perform all of the duties of his job, and that they had observed him to walk in pain, and difficulties with the sitting for more than 5 to 15 minutes, walking, bending down, or rising out of his chair.  According to the January 2012 VA examination, the Veteran had since retired from his job as a correction officer, and now did light duty work as a supervisor at a school for the mentally handicapped.  While the Board finds the lay statements to be both credible and competent as to the question of whether there is impairment, the Board finds the specific findings shown in the course of medical treatment and evaluation to be more probative as to the question of the level of impairment as applied to the rating schedule.  

Radiculopathy 

Under the general formula for rating spinal conditions, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243, Note (1).  

Currently, the Veteran is in receipt of a 10 percent rating for radiculopathy of the right lower extremity.  Concerning the left lower extremity, the AMC referred the issue of service connection for left lower extremity radiculopathy to the RO in February 2014.  However, because the general formula for rating spinal conditions specifically provides for separate ratings for neurologic abnormalities, the issue of service connection need not be separately adjudicated, unless special circumstances are present, such as the question of another etiology for the neurologic abnormalities.  

Here, the VA examiner in January 2012 found that the Veteran's left lower extremity radiculopathy was unrelated to his service-connected back disability.  His rationale, first of all, was that the disc pathology in the lumbar spine was less likely than not related to his injury while on active duty.  However, service connection is already in effect for the lumbar disc pathology, so this part of the opinion is of no probative value.  The examiner also concluded that complaints of left lower extremity numbness, tingling and weakness in the L5-S1 distribution were not consistent with what was documented in the past, and, thus, either represented a new, unrelated problem, or an untruthful history and physical examination.  

However, review of the file discloses evidence of left lower extremity radicular symptoms, supported by objective pathology, as early as 2001.  At that time, due to a history of low back pain extending into the left lower extremity, an MRI of the lumbar spine obtained in April 2001.  The resulting impression was multilevel disc-related degenerative changes with the more significant findings consisting of L3 central disc extrusion with spinal stenosis, as well as L4 left disc extrusion with inferior migration and L5 left paracentral disc extrusion abutting S1 nerve root.  Subsequent records have shown symptoms involving the left lower extremity on some, although not all, occasions, but the Veteran contends that his symptomatology is intermittent.  Therefore, the Board is not obliged to accept this medical opinion, which was based on an inaccurate history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Because the left lower extremity radiculopathy has been associated with documented disc pathology, it cannot be dissociated from the service-connected lumbar disc disease.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, the severity of the left lower extremity radiculopathy is properly before the Board as part of the increased rating for the low back condition.  

Disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  

The evidence reflects that the Veteran has undergone surgery for herniated nucleus pulposus on two occasions, in January 2004 and again in September 2006.  Each time, an initial relief of symptoms was followed by recurrence of radicular symptoms.  

On VA examination in September 2005, the Veteran had decreased sensation in the right lower extremity in the L4-L5 distribution.  Reflexes were 2+ throughout.  He had a positive Lasegue sign on the right.  

An MRI in August 2006 disclosed a herniated disk at the L3-L4 level, which was impinging at the nerve roots in the canal.  In addition, there was a central disc herniated nucleus pulposus at L5-S1 with probable bilateral S1 nerve involvement.  On VA examination in September 2006, the Veteran had decreased sensation on the left foot, and was otherwise fully sensate to light touch.  Strength was 5/5 in the lower extremities, except that right knee extension and flexion were 4/5.  Shortly thereafter, he underwent lumbar discectomy.  

On the VA examination in January 2007, the Veteran stated that his radicular pain had improved.  Motor examination showed 4+/5 strength in the left lower extremity.  He had a non-dermatomal sensory loss.  He had a negative Lasegue sign.  Nevertheless, the examiner remarked that although the Veteran stated that his radiculopathy had improved, his lower extremity appeared to still have some weakness.

In April 2007, VA outpatient treatment records show that the Veteran complained of chronic low back pain with radiation to the left lower extremity, and stated that left foot numbness was starting to occur like he had it before his lumbar spine surgery.  In June 2007, he reported two months duration of low back pain and increased left leg pain.  He said he had had numbness of the left fourth and fifth toes for two years.  He rarely experienced left leg weakness, and it mostly occurred after prolonged sitting.  On examination, there was positive straight leg raising on the left, and mild weakness in the left lower extremity of 4-5/5 distally.  There was diminished sensation over the left fourth and fifth toes.  In June 2008, the Veteran complained of progressively worsening chronic low back pain and lumbar radiculopathy; however, on examination, there were no motor or sensory defects.  

In November 2009, the Veteran complained of back pain with left leg radiation and numbness in the foot.  On examination, he was able to walk on heels and toes, and he was neurologically intact, with no saddle paresthesia, except for paresthesia in the left foot.

On the VA examination in January 2012, strength in the right lower extremity was 5/5 except right hip flexion was 4/5.  Strength in the left lower extremity was 5/5 in knee extension and ankle dorsiflexion, and 4/5 in hip flexion, ankle plantar flexion, and great toe extension.  He did not have any muscle atrophy.  Sensation was normal in the right lower extremity and decreased in the left lower extremity in the L4/L5/S1 dermatome.  Reflexes were hypoactive at one plus in both knees and ankles.  Straight leg raising test was negative bilaterally.  The examiner stated that the Veteran had symptoms of radiculopathy, consisting of mild intermittent pain and paresthesias in the right lower extremity, and moderate intermittent pain and paresthesias in the left lower extremity.  There was no numbness or other signs or symptoms of radiculopathy.  There was involvement of the lumbar sacral nerve roots (sciatic nerve) on the left.  The severity of radiculopathy was mild on the right and moderate on the left.

When he sought treatment later that same day in January 2012, the Veteran reported some tingling in the toes.  Straight leg was positive on the left side.  Reflexes were symmetrical in the bilateral lower extremities.  In October 2013, he complained of flares of sciatica over the past few months occurring at least monthly.  He was having no new radicular signs or weakness.  On examination, he was able to walk on heels and toes, and he neurologically intact, with no saddle paresthesia.  Straight leg raising was negative.  Neurologic examination was grossly intact, with no focal deficits noted.  Sensation was intact, and reflexes were 2+, symmetric, without pathological reflexes.  The pertinent diagnosis was sciatica.

Thus, the records show that the radiculopathy in the right lower extremity is most appropriately characterized as mild, with no more than mild weakness, pain, or paresthesias.  Since the September 2006 surgery, there have been few positive findings concerning the right lower extremity.  There is no disuse atrophy.  The examiner in January 2012 characterized the condition as mild, and that was during a flare-up.  Therefore, an evaluation in excess of 10 percent is not warranted.  

Concerning the left lower extremity, the VA examiner characterized the radiculopathy as moderate in January 2012.  This was based solely on an assessment of moderate intermittent pain and paresthesias in the left lower extremity, with no numbness or other signs or symptoms of radiculopathy.  No disuse atrophy has been shown.  However, diminished sensation of the left fourth and fifth toes have been shown on occasion.  Mild weakness in the left lower extremity has been shown on multiple occasions.  Straight leg raising tests have been periodically positive.  As a whole, the symptoms present in the left lower extremity appear to be somewhat more severe and persistent than the right lower extremity symptomatology.  Thus, the Board finds that the symptoms of radiculopathy in the left lower extremity more closely approximate moderate incomplete paralysis, thus, warranting a 20 percent rating.  38 C.F.R. § 4.7.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b).  

A rating in excess of 20 percent is not warranted, because the evidence does not suggest that the left lower extremity symptoms are moderately severe; indeed, the severity of the symptomatology described above is between mild and moderate, but more closely approximating moderate, with the resolution of reasonable doubt in the Veteran's favor.  

Extraschedular Consideration

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1); see Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Here, the rating criteria clearly contemplate the Veteran's disability picture for his lumbar spine and associated radiculopathy.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating schedule provides for various compensable ratings for back and neurological impairments, but the conditions have not met the criteria for higher or separate ratings, except as discussed above.  Functional impairment has been addressed above, and all symptomatology has been considered in the ratings discussed above.  Symptomatology due to the service-connected back disability, including lower extremity radiculopathy, has been shown to be contemplated by the rating schedule.  As such, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, for the reasons discussed above, the evidence warrants a separate 20 percent rating, but no higher, for radiculopathy of the left lower extremity.  Otherwise, however, the evidence does not more closely approximate the criteria for higher ratings, and the preponderance of the evidence is against the claims for higher ratings for the service-connected lumbar spine disability and associated radiculopathy of the right lower extremity.  Further, the rating criteria are adequate, and there are no distinct periods of time during the appeal period during which the lumbar spine disability or associated radiculopathy of the lower extremities would warrant a higher rating.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, although the evidence is evenly balanced as to the severity of a 20 percent rating for radiculopathy of the left lower extremity, the preponderance of the evidence is against the other two claims decided herein, and these claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease at L5-S1, with herniated nucleus pulposus at L4-5 and herniation of disc at L3-4, is denied.

Entitlement to a rating in excess of 10 percent for radiculopathy, right lower extremity, is denied.

Entitlement to a separate rating of 20 percent for radiculopathy, left lower extremity, is granted.


REMAND

Concerning entitlement to a TDIU rating, unfortunately, this issue must again be remanded.  Although the Veteran said, in January 2012, that he did light duty work as a supervisor at a school for the handicapped, it is unclear whether this employment meets the requirements for "substantially gainful employment."  Medical evidence received in connection with the December 2013 remand development indicates that the Veteran participated in a VA Vocational Rehabilitation program for at least the period from March 2011 to January 2013.  However, the specifics are unknown, as the evidence consists of dental records denoting his Class V status as a vocational rehabilitation participant.  The Veteran's Vocational Rehabilitation and Employment (VR&E) file must be obtained.  

In addition, if the VR&E file does not contain the Veteran's education and employment history, he must again be provided with copies of the Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192 and the Veterans Application for Increased Compensation Based on Unemployability, VA Form 21-8940.  

Finally, the RO should review the claim, in light of this decision granting a separate 20 percent rating for radiculopathy of the left lower extremity, and determine whether the claim should be forwarded for extraschedular consideration.  After completing any other necessary development, including an examination if indicated, the RO should adjudicate the claim, to include whether the claim should be referred to the Director of the VA Compensation and Pension Service for consideration as to whether an extraschedular TDIU rating is appropriate.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet.App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VR&E file and associate it with the claims file for the duration of this appeal.  Review the file for evidence of education and employment history.

2.  (This step must only be accomplished if sufficient education and employment history is not already contained in the VR&E file.)  Provide the Veteran with copies of the Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192 and the Veterans Application for Increased Compensation Based on Unemployability, VA Form 21-8940, and ask him to complete and return the forms.  He should be informed that these or other statements of his education and employment history are essential to his claim, because employment history and education must be considered in his TDIU claim.  See 38 C.F.R. § 4.16; Cathell v. Brown, 8 Vet. App. 539, 544 (1996).

3.  After completing any other necessary development, including an examination if indicated, review the Veteran's claim for entitlement to a TDIU rating, in light of all of his service-connected disabilities, including the separate rating for left lower extremity radiculopathy granted in this decision.  If his combined service-connected disability rating does not meet the criteria for consideration under 38 C.F.R. § 4.16(a), consider whether referral to the Director of the VA Compensation and Pension Service for extraschedular consideration, under 38 C.F.R. § 4.16(b), is warranted.  If the claim for a TDIU rating remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and afford an opportunity for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


